In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 20-2882
MILDRED CHATMAN,
                                                 Plaintiff-Appellant,
                                v.

BOARD OF EDUCATION OF
THE CITY OF CHICAGO,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 1:18-cv-01328 — Marvin E. Aspen, Judge.
                    ____________________

       ARGUED MAY 11, 2021 — DECIDED JULY 20, 2021
                ____________________

   Before EASTERBROOK, RIPPLE, and KANNE, Circuit Judges.
    RIPPLE, Circuit Judge. Mildred Chatman worked in the Chi-
cago Public Schools for over two decades. In 2009, she was
laid off. She then filed a discrimination charge against the
Board of Education of the City of Chicago. That matter later
settled. As part of the settlement, Ms. Chatman secured the
opportunity to interview for open positions within the Chi-
cago Public Schools. She interviewed for positions at several
2                                                   No. 20-2882

schools, four of which are relevant to this appeal, but received
no job offer. She brought this action, alleging race and age dis-
crimination, as well as retaliation based on her prior discrim-
ination charge. The district court granted summary judgment
for the Board.
    Ms. Chatman now contends that the district court erred in
granting the Board’s motion. We hold that it did not.
Ms. Chatman’s claims ultimately fail for a lack of proof. Even
taking all reasonable inferences in her favor, the record cannot
support her contention that the Board discriminated or retal-
iated against her. We therefore affirm the district court’s grant
of summary judgment to the Board.
                                I
                       BACKGROUND
   Ms. Chatman, who is African American, was sixty-two
years old when she commenced this action. From 1988 to
1996, she worked as an instructor assistant in two of the
Board’s schools. From 1997 through 2009, she worked as a
school library assistant at a high school within the Chicago
Public Schools. In August 2009, the Board laid off Ms. Chat-
man, informing her that it was eliminating her position.
Ms. Chatman later learned that, despite the Board’s claim that
the position had been eliminated, the Board had replaced
Ms. Chatman with a younger, non-African American em-
ployee in the same role.
    Ms. Chatman filed a charge of discrimination with the Il-
linois Department of Human Rights and the EEOC, and then
sued in Illinois state court. The Board settled with Ms. Chat-
man in February 2015. In addition to a monetary payment, the
district would arrange for interviews for open positions for
No. 20-2882                                                  3

which Ms. Chatman was qualified. Specifically, from the date
of the settlement through December 31, 2015, “[Ms.] Chatman
shall identify to [designated Board Talent Office employees]
Chicago Public Schools positions that are vacant on the
Board’s … job bulletin system for which she would like to in-
terview, for which she is qualified and for which the Board is
                                  1
currently accepting applications.” The Board would then ar-
range interviews. Ms. Chatman began identifying available
positions shortly following the settlement agreement. All
told, Ms. Chatman interviewed for positions at five different
schools.
   Her first interview was for a library assistant position at
Beasley Academic Center in June 2015. On September 9, 2015,
Ms. Chatman learned that the Board had filled that position
with another candidate.
   Ms. Chatman’s second interview was for a teacher’s assis-
tant position at Earle Elementary. She stated in her deposition
that she interviewed with the Earle principal on September
10, 2015, although she could not remember many details
about the interview and could not explain why she thought
the interview took place on that date. Ms. Chatman also sub-
mitted for the summary judgment record an email from Linda
Hogan, one of the Board’s Talent Office employees, to
Ms. Chatman’s counsel, dated September 10, 2015 (the same
day that Ms. Chatman claims to have interviewed for the
Earle position), stating that the Earle principal would contact
Ms. Chatman to set up an interview. The record contains no
other communications about Earle. Later, when the EEOC
sought information from the Board about the Earle position,

1 R.70-5 at 6.
4                                                  No. 20-2882

the Board denied that there was an open teacher’s assistant
position at Earle during the time Ms. Chatman claims she in-
terviewed.
    Ms. Chatman’s third interview was for a library assistant
position at Mireles Academy. She interviewed for the position
with Evelyn Randle-Robbins, the Mireles principal, in No-
vember 2015. During her deposition, Ms. Chatman claimed
that Principal Randle-Robbins made some sort of reference to
prior involvement in a lawsuit. Ms. Chatman could only
vaguely describe Principal Randle-Robbins’s question, but
took it to be in reference to her prior EEOC charge against the
Board. In the same deposition, however, Ms. Chatman con-
firmed that Principal Randle-Robbins never discussed the
specifics of her prior discrimination case or the settlement
agreement she reached with the Board. Ms. Chatman was not
hired for the position. In response to the EEOC’s inquiry, the
Board claimed that the position for which Ms. Chatman inter-
viewed at Mireles had been eliminated for budgetary reasons.
The Board later disclosed that Principal Randle-Robbins had
extended an offer to fill the position to another candidate, re-
ferred to in the record only by the initials K.D. K.D. accepted
Principal Randle-Robbins’s offer around November 30, 2015.
Yet, K.D. never actually started working in the library assis-
tant position before Principal Randle-Robbins eliminated the
position for budgetary reasons in February 2016. K.D. was un-
der the age of forty.
   Ms. Chatman’s fourth interview was with Principal Daniel
Perry of McDade Elementary on December 2, 2015, for two
open special education classroom assistant positions.
Ms. Chatman was not hired for the positions. Instead, the
Board hired an African American man who was under forty
No. 20-2882                                                    5

years old and an African American woman who was over
forty years old. In an affidavit, Principal Perry explained that
the younger man hired for one of the positions was a McDade
graduate who had volunteered at the school and worked with
the specific special education student whom the special edu-
cation classroom assistant would assist.
   Ms. Chatman’s final interview was on December 17, 2015,
with Principal Megan Thole of Ray Elementary for three open
special education classroom assistant positions. Ms. Chatman
was not hired for these positions either. Instead, the Board
hired two African American women over the age of forty and
a non-African American woman under the age of forty. At the
time of her interview, the non-African American woman un-
der the age of forty did not possess the requisite paraprofes-
sional license to fill the special education classroom assistant
position. By the time she started in the position, however, she
had obtained the license.
    When Ms. Chatman did not receive a job offer during the
interview period provided by the settlement, she filed a new
charge with the EEOC, and later initiated this action. In her
complaint, she alleged violations of Title VII’s anti-discrimi-
nation and anti-retaliation provisions, as well as a violation of
the anti-discrimination provision of the Age Discrimination
in Employment Act (“ADEA”). After discovery closed, the
Board moved for summary judgment. When Ms. Chatman re-
sponded to the Board’s summary judgment motion, the Board
moved to strike several exhibits that Ms. Chatman had cited
in her response.
   The district court granted the Board’s motion for summary
judgment and its motion to strike. The court concluded that
Ms. Chatman’s claims regarding the positions at Beasley and
6                                                  No. 20-2882

Earle were barred by the statute of limitations. As for
Ms. Chatman’s discrimination claims regarding the positions
at Mireles, McDade, and Ray, the court concluded that
Ms. Chatman could not establish that she was qualified for
the positions, nor could she establish that the Board’s nondis-
criminatory reasons for not offering her the positions were
pretext for discrimination. With respect to the retaliation
claim, the court concluded that Ms. Chatman could not estab-
lish that she was denied a job because of her prior protected
activity.
                               II
                        DISCUSSION
    Ms. Chatman challenges the district court’s grant of both
the Board’s summary judgment motion and its motion to
strike several exhibits. For purposes of this appeal, we assume
that the district court erred in granting the Board’s motion to
strike. Even accounting for the stricken exhibits, summary
judgment was still proper.
    We review a district court’s summary judgment decision
de novo and draw all reasonable inferences in favor of the
nonmoving party. Smith v. Chi. Transit Auth., 806 F.3d 900, 904
(7th Cir. 2015). Ms. Chatman contends that the district court
erred in granting summary judgment on her claims related to
the positions at Earle, Mireles, McDade, and Ray; she con-
cedes that her claim related to the Beasley position was un-
timely. We will first address the district court’s determination
that Ms. Chatman’s Earle claim was untimely, then discuss
her discrimination and retaliation claims regarding the posi-
tions at Mireles, McDade, and Ray.
No. 20-2882                                                       7

                                A.
    In a deferral state such as Illinois, a plaintiff who asserts
Title VII and ADEA claims has 300 days from the alleged dis-
criminatory or retaliatory act to file a timely charge of discrim-
ination with the EEOC. See 42 U.S.C. § 2000e-5(e)(1) (Title VII
statute of limitations); 29 U.S.C. § 626(d)(1)(B) (ADEA statute
of limitations). A defendant may invoke a plaintiff’s failure to
timely file a charge with the EEOC as an affirmative defense.
See Salas v. Wis. Dep’t of Corr., 493 F.3d 913, 921 (7th Cir. 2007).
At summary judgment, a defendant who asserts this affirma-
tive defense must show that there is no genuine dispute of
material fact as to whether the plaintiff timely filed with the
EEOC. See Laouini v. CLM Freight Lines, Inc., 586 F.3d 473, 475
(7th Cir. 2009). The defendant can establish its affirmative de-
fense in two ways. One is by pointing to evidence that affirm-
atively shows that the plaintiff failed to timely file. The other
is by pointing to the absence of evidence in the record to sup-
port the plaintiff’s timeliness. See Fed. R. Civ. P. 56(c); see also
Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986) (“[T]he burden
on the moving party may be discharged by ‘showing’—that
is, pointing out to the district court—that there is an absence
of evidence to support the nonmoving party’s case.”). If the
defendant meets its burden by pointing out the absence of ev-
idence, the plaintiff must then “demonstrate that there is evi-
dence” upon which a jury could determine that she timely
filed with the EEOC. Modrowski v. Pigatto, 712 F.3d 1166, 1169
(7th Cir. 2013).
    Ms. Chatman contends that the district court erred in con-
cluding that her Earle discrimination and retaliation claims
were barred by Title VII’s and the ADEA’s statutes of limita-
tions. In her view, the Board presented no evidence that her
8                                                   No. 20-2882

claims accrued outside the 300-day limitations period. She
also submits that the district court erred by focusing its anal-
ysis on the date of her interview at Earle (September 10, 2015),
rather than the date that she learned of the Board’s decision
not to hire her. She contends that the record is unclear as to
when the Board made its decision, and consequently, there is
a disputed issue of material fact. The Board, on the other
hand, contends that it met its burden of proof for the statute
of limitations affirmative defense. It submits that there is no
evidence in the record that shows any action by the Board re-
lated to Ms. Chatman’s Earle claims within the 300-day win-
dow. Indeed, the Board contends that the only evidence in the
record regarding Ms. Chatman’s Earle claims is her deposi-
tion testimony that the interview happened in September
2015 and a single email from Linda Hogan to her counsel stat-
ing that the Earle principal would reach out to schedule an
interview.
    The district court correctly determined that Ms. Chat-
man’s discrimination and retaliation claims regarding Earle
are barred by the relevant statute of limitations. All agree that
the statutory deadline for Ms. Chatman’s claim was in No-
vember 2015. The Board has met its burden on the affirmative
defense by pointing to the absence of anything in the record
regarding Earle within the statute of limitations period.
Ms. Chatman said in her deposition that she interviewed for
the Earle position on September 10, 2015. She was uncertain
of how she recalled that as the date of her interview and could
not say definitively with whom she interviewed. She sug-
gested that she may have emailed with someone about the
Earle position after the interview, but no such email was un-
covered during discovery. The Board, in its response to the
EEOC’s inquiry, wrote that the Earle principal “believes that
No. 20-2882                                                    9

there was no vacant teacher assistant position at Earle School
                      2
in September 2015.” And the individual who Ms. Chatman
initially identified in her complaint as the person hired for the
teacher assistant position at Earle was actually hired for a po-
sition at Beasley. There is an email from Linda Hogan to
Ms. Chatman’s counsel dated September 10, 2015, the date
Ms. Chatman says she interviewed at Earle, stating: “The
principal of Earle school will be contacting Ms. Chatman for
an interview. Please let me know if she doesn’t hear from him
                  3
for some reason.” But there is no evidence of any follow-up
communication between the Earle principal to Ms. Chatman.
    Confronted with the Board’s asserted absence of evidence
of timeliness regarding the Earle claims, Ms. Chatman has not
shown that there is any evidence that she timely filed with the
EEOC. The little evidence in the record regarding the Earle
position all arose over a month before the statutory deadline.
Indeed, it is not clear from the record that there actually was
an Earle teacher assistant position available or that Ms. Chat-
man interviewed with the Earle principal. Notably, Ms. Chat-
man chose not to depose the Earle principal—or any other
principal involved in this case—and that decision has contrib-
uted, noticeably, to the sparse record. The lack of any docu-
mentation regarding the Earle position is particularly note-
worthy because Ms. Chatman’s settlement with the Board ob-
ligated her to identify open positions. That is why for other
positions involved in this case she has been able to produce
the position descriptions that the Board posted on its hiring


2 R.86-1 at 45.

3 Id. at 50.
10                                                      No. 20-2882

website. Our case law makes clear that the statute of limita-
tions is an affirmative defense and that if the “evidence [is]
inconclusive at best, the tie must go to the plaintiff.” Salas, 493
F.3d at 922. Here, the evidence that Ms. Chatman timely filed
her Earle claim is not inconclusive; it is absent. We therefore
must conclude that her Earle claim is barred by the statute of
limitations.
                                 B.
    For Ms. Chatman’s discrimination claims regarding Mire-
les, McDade, and Ray, the district court granted summary
judgment on the merits. With respect to Mireles and McDade,
Ms. Chatman raised only age discrimination claims. For Ray,
Ms. Chatman raised a race discrimination claim and an age
discrimination claim.
     Title VII makes it unlawful for an employer “to fail or re-
fuse to hire … any individual with respect to his compensa-
tion, terms, conditions, or privileges of employment, because
of such individual’s race, color, religion, sex, or national
origin.” 42 U.S.C. § 2000e-2(a)(1). Along the same lines, the
ADEA makes it unlawful for an employer “to fail or refuse to
hire … any individual with respect to his compensation,
terms, conditions, or privileges of employment, because of
such individual’s age.” 29 U.S.C. § 623. At summary judg-
ment, the critical question is whether the plaintiff has pro-
duced enough evidence to permit a reasonable factfinder to
conclude that the plaintiff’s race or other proscribed factor
caused the adverse employment action. See Purtue v. Wis.
Dep’t of Corr., 963 F.3d 598, 602 (7th Cir. 2020) (quoting Johnson
v. Advoc. Health & Hosps. Corp., 892 F.3d 887, 894 (7th Cir.
2018)). To answer that question, we look at the evidence ho-
listically. See David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846
No. 20-2882                                                      11

F.3d 216, 224 (7th Cir. 2017); see also Ortiz v. Werner Enters.,
Inc., 834 F.3d 760, 766 (7th Cir. 2016) (“[A]ll evidence belongs
in a single pile and must be evaluated as a whole.”).
    Employing the familiar burden-shifting framework of
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), is one
way that a plaintiff can assist the court in sifting through the
evidence to assess whether discrimination under Title VII and
the ADEA is established. See O’Regan v. Arb. Fs., Inc., 246 F.3d
975, 983 (7th Cir. 2001) (applying the same McDonnell Douglas
framework to Title VII and ADEA discrimination claims). Un-
der that approach, the plaintiff must first produce evidence
establishing a four-part prima facie case: “(1) she was a mem-
ber of a protected class; (2) she applied for and was qualified
for the position sought; (3) she was rejected for the position;
and (4) the employer [hired] someone outside the protected
group who was not better qualified than the plaintiff.” Johnson
v. Gen. Bd. of Pension & Health Benefits of United Methodist
Church, 733 F.3d 722, 728–29 (7th Cir. 2013).
    If the plaintiff establishes a prima facie case, the burden
shifts to the defendant to articulate a legitimate, nondiscrimi-
natory reason for the adverse employment action. Id. at 728.
For a failure-to-hire claim, one example of a legitimate, non-
discriminatory reason a defendant may offer is that “the indi-
viduals ultimately hired were better candidates” than the
plaintiff. Skiba v. Ill. Cent. R.R. Co., 884 F.3d 708, 724 (7th Cir.
2018); see also Scruggs v. Garst Seed Co., 587 F.3d 832, 839–40
(7th Cir. 2009) (explaining that, when hiring for a research as-
sistant position, an employer had a legitimate, nondiscrimi-
natory reason to select someone with experience as a research
assistant for the company).
12                                                   No. 20-2882

    If the employer supplies a legitimate, nondiscriminatory
reason, the burden then shifts back to the plaintiff to produce
evidence that the defendant’s reason is pretext for discrimina-
tion. Johnson, 733 F.3d at 728. In this context, pretext “means a
lie, specifically a phony reason for some action.” Russell v.
Acme-Evans Co., 51 F.3d 64, 68 (7th Cir. 1995). We have also
referred to pretext as an employer’s efforts to cover their
tracks or hide their real reason for not hiring an applicant.
Millbrook v. IBP, Inc., 280 F.3d 1169, 1175 (7th Cir. 2002). Yet,
“a showing of pretext alone is not enough; the plaintiff must
also show that the explanations are a pretext for the prohib-
ited animus.” Hitchcock v. Angel Corps, Inc., 718 F.3d 733, 740
(7th Cir. 2013).
    The district court concluded that Ms. Chatman had failed
to establish a prima facie case; that the Board had supplied
legitimate, nondiscriminatory reasons for hiring other candi-
dates; and that Ms. Chatman had failed to show that those
reasons were pretext for discrimination. Because we conclude
that Ms. Chatman cannot show that the Board’s reasons for
not hiring her at Mireles, McDade, and Ray were pretext for
discrimination, we limit our discussion to that issue. Accord
Lesch v. Crown Cork & Seal Co., 282 F.3d 467, 473 (7th Cir. 2002)
(“It is not always necessary to march through this entire pro-
cess if a single issue proves to be dispositive. Here, as is often
true, that issue is pretext or the lack thereof.”).
   For the library assistant opening at Mireles, the Board ex-
plained that it did not hire Ms. Chatman because it cut the
position for budgetary reasons. See Jajeh v. Cnty. of Cook, 678
F.3d 560, 573 (7th Cir. 2012) (noting that budget cuts can pro-
vide a legitimate, nondiscriminatory reason for an adverse
employment action). Ms. Chatman contends that, although
No. 20-2882                                                 13

the Board provided a budgetary explanation, it also disclosed
during discovery that Principal Randle-Robbins offered the
job to K.D., who was under forty years old, before the position
was later cut. That offer to K.D., Ms. Chatman submits, means
that the Board’s initial legitimate, nondiscriminatory reason
for not hiring her was pretext. We cannot agree with
Ms. Chatman’s view. If anything, the evidence about K.D.
cuts against Ms. Chatman’s argument that the Board’s budg-
etary reason was pretext for discrimination. Notably, K.D.
never started in the role because the position really was elim-
inated. The Board’s budgetary reason, therefore, is not a lie.
See Russell, 51 F.3d at 68. Nor can Ms. Chatman persuasively
assert that the Board’s decision to eliminate the position was
driven by discriminatory animus. After all, K.D. was much
younger than Ms. Chatman and had no protected activity, yet
the Board still eliminated the position after K.D. accepted
Principal Randle-Robbins’s job offer.
    As for McDade, it is obvious that the Board’s reason for
selecting its chosen candidates was not pretext for discrimi-
nation against Ms. Chatman. Principal Perry hired an African
American man who was under forty years old and an African
American woman who was over forty years old to fill the two
open special education classroom assistant positions. With re-
spect to the younger hire, Principal Perry explained that the
candidate was both a McDade graduate and had volunteered
working with the specific special education student for whom
the special education classroom assistant position was de-
signed to assist. Ms. Chatman contends that she was more
qualified than the younger hire and that the job posting said
nothing about consideration of alumni status at the school.
We see no basis to conclude that the Board’s reason was pre-
textual. The younger hire may have had less formal training
14                                                  No. 20-2882

than Ms. Chatman, but he had spent time volunteering at
McDade alongside the very same special education student
covered by the special education classroom assistant position.
That sort of valuable experience is a perfectly legitimate con-
sideration during hiring. See Scruggs, 587 F.3d at 839–40 (hold-
ing that consideration of hands-on experience relevant to the
position is a legitimate, nondiscriminatory reason for hiring a
candidate). And Ms. Chatman has offered nothing to suggest
that Principal Perry’s consideration of the younger hire’s ex-
perience was phony or intended to cover up more nefarious
motives.
    We reach the same result regarding the Ray positions.
There, Principal Thole hired two African American women
over the age of forty and a non-African American woman un-
der the age of forty. Principal Thole explained that the
younger, non-African American candidate was hired for one
of the positions because she had volunteered at Ray and came
highly recommended by the teacher in whose classroom she
had worked. The principal’s reason is a legitimate, nondis-
criminatory reason for her selection. See id. Ms. Chatman con-
tends that the Board’s explanation for why it hired the
younger, non-African American candidate is pretext. She sub-
mits that among the Board’s prerequisites for the position was
a state paraprofessional license. At the time of the interview,
the candidate at issue did not possess the license. Thus, she
argues that the Board subjected that candidate to less rigorous
standards than it applied to her. Again, Ms. Chatman has
failed to establish pretext. She is correct that the younger,
non-African American candidate did not possess the
paraprofessional license at the time of her interview. But by the
time that candidate started in the special education classroom
assistant position, she had obtained the license. Thus, the
No. 20-2882                                                  15

record reflects that possession of the license was an actual re-
quirement of the job. Moreover, Ms. Chatman has done noth-
ing to undercut Principal Thole’s explanation that she consid-
ered the candidate’s familiarity with the school and strong
recommendation from one of Ray’s teachers. In short, there is
no basis to conclude that the Board’s explanation for why it
hired its chosen candidates was a lie.
    Ms. Chatman’s claims with respect to Mireles, McDade,
and Ray fare no better when the evidence is analyzed without
the assistance of the McDonnell Douglas burden-shifting
framework. When we put the evidence in “a single pile” and
evaluate it “as a whole” we cannot say that a reasonable jury
could find that Ms. Chatman’s age or race led to the Board’s
hiring decisions. Ortiz, 834 F.3d at 766. Where the Board hired
other candidates, it provided clear, legitimate, and docu-
mented reasons why it chose other candidates. When the
Board relied upon a budgetary reason, there is no evidence in
the record to suggest that reason was a lie or a subterfuge for
discrimination or retaliation. Put simply, Ms. Chatman’s Title
VII and ADEA claims regarding Mireles, McDade, and Ray
fail for a lack of proof.
                              C.
    Ms. Chatman’s final claim is under Title VII’s anti-retalia-
tion provision. She submits that the Board’s decision not to
hire her at Mireles, McDade, and Ray was in retaliation for
her prior discrimination charge against the Board. The district
court granted summary judgment for the Board on Ms. Chat-
man’s retaliation claim. We agree with the district court’s as-
sessment.
16                                                  No. 20-2882

    To succeed on her retaliation claim, Ms. Chatman had to
produce evidence that would allow a reasonable jury to con-
clude that: (1) she had engaged in a statutorily protected ac-
tivity; (2) the Board refused to hire her; and (3) there was a
causal connection between her activity and the Board’s action.
See Burton v. Bd. of Regents of Univ. of Wis. Sys., 851 F.3d 690,
695 (7th Cir. 2017). All agree that the first two prongs are met
here; only the causation prong is contested. Causation for Ti-
tle VII retaliation claims requires a plaintiff to show “but-for”
causation. See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.
338, 360 (2013). The plaintiff must show that “the unlawful
retaliation would not have occurred in the absence of the al-
leged wrongful action or actions of the employer.” Id.
    For the Mireles position, Ms. Chatman contends that a rea-
sonable jury could infer retaliation because Principal
Randle-Robbins asked Ms. Chatman during the interview
whether she had been involved in a prior lawsuit. Ms. Chat-
man submits that the reference was to her prior discrimina-
tion lawsuit against the Board, and that there was no reason
why the lawsuit should have come up during the interview
for the library assistant position. When the Board later offered
the position to K.D., Ms. Chatman contends that the Board’s
decision was retaliatory because K.D. was less qualified and
had not engaged in protected activity.
    The Board responds that Ms. Chatman’s description of
Principal Randle-Robbins’s reference to a lawsuit is far too
ambiguous to support her retaliation claim. The Board points
to how Ms. Chatman described the interview in her deposi-
tion: “[The principal] asked … I think questions had I ever
had—did I know anything about lawsuits or suing or some-
thing to that nature, I can’t specify exactly how she put it to
No. 20-2882                                                  17

me, that made me think that, you know, she knew something
                  4
about my case.” Thus, the Board contends that, even with a
generous interpretation of Ms. Chatman’s memory, the pur-
ported question is completely vague. That vague recollection,
the Board submits, is not enough to establish but-for causa-
tion.
    We agree with the Board’s assessment of the evidence.
Even when we draw all reasonable inferences in Ms. Chat-
man’s favor, we still see no way for a reasonable factfinder to
conclude that Ms. Chatman’s protected activity was the
but-for cause of her not being hired at Mireles. Ms. Chatman
has marshalled no evidence that the Board’s decision to elim-
inate the Mireles position for budgetary reasons was based on
retaliatory motives. In any event, as we have noted earlier,
K.D. engaged in no protected activity, yet the Board still cut
the position for budget reasons. Ms. Chatman, therefore, can-
not possibly establish that she would have been hired absent
her prior protected activity.
    The failure of Ms. Chatman’s retaliation claims regarding
the McDade and Ray positions is even more clear-cut. In each
case, the principals wrote in their affidavits that they did not
know Ms. Chatman had prior protected activity. Ms. Chat-
man claims that because Principal Randle-Robbins at Mireles
knew about her lawsuit, every principal with whom she in-
terviewed must have known also. We cannot credit such spec-
ulation. It is far from clear that Principal Randle-Robbins
knew of Ms. Chatman’s prior lawsuit. But more important,
there is simply no evidence anywhere in the record that the
principals at McDade and Ray had any knowledge of

4 R.70-2 at 34.
18                                               No. 20-2882

Ms. Chatman’s prior EEOC charge. Absent such evidence, no
reasonable factfinder could conclude that those principals’
decisions not to hire Ms. Chatman were retaliatory.
                        Conclusion
   Because Ms. Chatman’s claim regarding Earle is barred by
the statute of limitations and her claims regarding Mireles,
McDade, and Ray fail for a lack of proof, we affirm the judg-
ment of the district court.
                                                 AFFIRMED